Chapman, C. J.
By the Gen. Sts. c. 129, § 20, “ the answer shall set forth in clear and precise terms each substantive fact intended to be relied upon in avoidance of the action.” Its plain meaning is, that these facts shall be averred positively. This is in accordance with all just ideas of pleading. The allegation of the answer in this case, that “ the defendant will offer evidence tending to prove that said items were spirituous and intoxicating liquors, sold, delivered and carted by the plaintiff to the defendant in violation of the laws of this Commonwealth,” is not an allegation that they were thus sold, and did not authorize the defendant to offer proof of such a fact. The ruling was clearly right.

Judgment on the verdict.